DISSENTING OPINION BY JUDGE BIGGS.
The plaintiff alleged and proved that by custom or usage the railroad companies leading into New York City were expected and required to give notice of the arrival of goods. This notice, as the evidence for plaintiff tended to prove, was generally sent in the first instance by a messenger, who took a receipt therefor from the consignee. In case a second notice became necessary it was sent by mail. To prove that no notice of any kind was given of the arrival of the shipment in question, the plaintiff read in evidence the deposition of George Maclagan, one of the consignees. A portion of his testimony is set out in the majority opinion. In addition the witness said: “The custom is to send a notice stating that the goods have arrived, with book to take receipt of such notice. * * * It is customary to send further notices at periods ranging any where from two to three days to a month. * * * Thu subsequent notices generally come by mail. * * * The firm is a corporation; I have no knowledge of any notices having been received by the firm; notices received from railroad companies of the arrival of shipments are preserved among the suadvd of our office. I searched the files myself and didn't find the notice referred to."
*315In the cross-examination of the witness the following question was asked:
“Q. You would not be ■willing to say that your firm never received such a notice? A. I couldn’t speak, of course, from my own knowledge, but I made every effort to find out whether such notice had been received at the office.”
My associates decide that the evidence of this witness does not furnish substantial evidence that the consignee of the goods did not receive notice of their arrival. A portion of their argument in support of this I understand, but there is some of the reasoning that I can not comprehend. The opinion speaks of the well recognized principle that one inference of fact can not be made the basis for another. TIow this rule can be made to apply to the testimony of Maclagan is beyond the range of my mental vision. The witness states the following as facts: It was customary to give the notices either by messenger or through the mails; that the witness did not receive notice of the arrival of the shipment in question, and that no one connected with his firm received such notice so far as he knew; that his firm preserved all such notices; that the witness had made search among the papers of the firm and failed to find any notice of the shipment, and that he had made every effort to learn whether the notice had in fact been received.' From this evidence I think that it is fairly inferable that the notice was not received. This is certainly not “piling one inference upon another.”
Again, it is argued that the testimony of Maclagan is worthless, as it is not supplemented by that of his two partners and of all employees of the firm who had authority to receive notices of the arrival of goods. I merely make the observation that under this ruling if any one, who- was at the time connected with the firm, has since died or can not be found it would be impossible for the plaintiff to show a want of notice.
*316The evidence of plaintiff as to the reception of the notice was precisely the same on both trials, and it was introduced in the same order. On both trials the plaintiff assumed the burden of proving that no notice had been received. On the first appeal (70 Mo. App. loc. cit. 281) the opinion (which was written by Judge Bland), in speaking of the notice to the consignees of the arrival of the goods, states that “respondent (the plaintiff) gave testimony tending to prove that no such, notice was received by them." The plaintiff doubtless relied on this ruling, and did not consider it necessary to strengthen its evidence as to the nonreception of the notice. Now my associates change their minds as to this question of fact, reverse the judgment and refuse to remand the cause. Comment is unnecessary. I only cite some cases which recognize the well established doctrine that on a second appeal, if the evidence is substantially the same, all rulings on the first appeal, both as to the law and facts, become res adjudícala. Lancaster v. Elliott, 42 Mo. App. 503; Bank v. Taylor, 62 Mo. 338; Mack v. Schneider, 57 Mo. App. 431; Schoninger v. Day, 61 Mo. App. 366; Chambers v. Smith, 30 Mo. 156.
Eor the foregoing reasons I dissent from the conclusion reached by my learned associates.